 



Exhibit 10.5
EXECUTION COPY
SALARIED EMPLOYEE
LIABILITIES ASSUMPTION AGREEMENT
     This SALARIED EMPLOYEE LIABILITIES ASSUMPTION AGREEMENT (“Agreement”) is
made on the 22nd day of October, 2007 by and between Peabody Holding Company,
LLC (“PHC”), a Delaware limited liability company with principal offices at 701
Market Street, St. Louis, MO 63101, Patriot Coal Corporation (“Patriot”), a
Delaware corporation with principal offices at 12312 Olive Boulevard, Suite 400,
St. Louis, Missouri, Peabody Coal Company, LLC (“PCC”), a Delaware limited
liability company with principal offices at 12312 Olive Boulevard, Suite 400,
St. Louis, Missouri, and, solely with respect to its obligations under Section 7
hereof, Peabody Energy Corporation (“PEC”), a Delaware corporation with
principal offices at 701 Market Street, St. Louis, MO 63101 (each of the
foregoing being sometimes referred to hereinafter individually as “a party” or
jointly as “the parties”).
RECITALS
     WHEREAS, contemporaneously herewith, all of the shares of common stock of
Patriot have been distributed to the stockholders of PEC, PHC’s ultimate parent
company, and Patriot will indirectly own all of the capital stock of PCC; and
     WHEREAS, PCC is obligated under the Peabody Investments Corp. and
Affiliates Welfare Benefit Plan (the “Salaried Employer Plans”) to provide
retiree healthcare to certain of its retirees and their eligible dependents; and
     WHEREAS, the parties desire that PCC continue to provide the retiree
healthcare required by the Salaried Employer Plans;
     WHEREAS, PHC has agreed to assume the liabilities of PCC for provision of
healthcare pursuant to the Salaried Employer Plans to certain retirees and their
eligible dependents to the extent expressly set forth in this Agreement; and
     WHEREAS, contemporaneously herewith PHC and Patriot have entered into an
Administrative Service Agreement pursuant to which Patriot will take certain
actions necessary and appropriate for the administration of the Salaried
Employer Plans to certain retirees and their eligible dependents and delivery of
benefits constituting Salaried Employee Liabilities (as defined below), except
as provided in Section 2(c).
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, the parties do hereby agree as follows:
     Section 1. Defined Terms.
     (a) The term “Effective Date” shall mean the date first hereinabove
entered.

1



--------------------------------------------------------------------------------



 



     (b) The term “Salaried Employee Liabilities” shall mean the amounts PCC is
obligated either to pay for healthcare benefits to, or to reimburse for the
purchase of healthcare insurance by, former employees of PCC who retired on or
prior to December 31, 2006, each as identified on Attachment A hereto, and such
retirees’ eligible dependents, under the terms of the Salaried Employer Plans as
in effect on the date hereof.
     Section 2. PHC Assumption of Liabilities.
     (a) PHC assumes, and agrees to pay and discharge when due in accordance
herewith, the Salaried Employee Liabilities.
     (b) With respect to former employees of PCC who retired on or prior to
December 31, 2006 who receive healthcare benefits from PCC, and their eligible
dependents, Patriot shall instruct each third party administrator to deliver
each invoice with respect to the Salaried Employee Liabilities directly to PHC
in accordance with such third party administrator’s normal billing cycle, and
PHC shall pay each such invoice in full (solely to the extent such amounts
relate to the Salaried Employee Liabilities) by wire transfer in immediately
available funds when due. PHC shall pay the fees of the third-party
administrators of the medical and prescription drug services to the retirees
identified on Attachment A, and their eligible dependents, when due. The parties
hereto acknowledge that the current practice is to include such fees in the last
invoice of the month related to such medical or prescription drug services.
     (c) With respect to former employees of PCC who retired (i) on or after
January 1, 2003 and on or prior to December 31, 2004, but who were not eligible
for retirement prior to January 1, 2003, or (ii) on or after January 1, 2005 and
on or prior to December 31, 2006, PCC shall instruct such retirees to send
reimbursement claims to purchase healthcare insurance to PHC and PHC shall pay
such reimbursement claims (solely to the extent such amounts relate to the
Salaried Employee Liabilities) by check promptly following receipt of such
request.
     Section 3. Mutual Cooperation. Each of PHC, Patriot and PCC will use their
commercially reasonable efforts to cooperate with each other to give full effect
to the transactions contemplated by this Agreement. If PHC provides written
notice that any amounts were paid under this agreement in excess of the actual
Salaried Employee Liabilities, Patriot and PCC will use its commercially
reasonable efforts to recover such excess amounts for PHC’s benefit.
     Section 4. Settlement of Claims. Patriot shall immediately notify PHC when
Patriot or any of its subsidiaries is sued by a former employee or his or her
eligible dependents regarding the Salaried Employee Liabilities. Patriot and PCC
may not settle any such dispute without the prior written consent of PHC, not to
be unreasonably withheld or delayed. If Patriot or PCC settles any such claim
without the prior written consent of PHC, then PHC shall not be liable for
reimbursement of any amounts paid by Patriot or PCC as a result of such
un-consented settlement under this Agreement.
Section 5. PHC Right to Pursue a Claim or Defense. If PHC determines that
Patriot and/or PCC is failing to pursue with reasonable diligence a claim or
defense related to any Salaried Employee Liabilities, it shall notify Patriot
and/or PCC in writing of such failure. If

2



--------------------------------------------------------------------------------



 



Patriot and/or PCC fails or refuses to pursue such claim or defense diligently
within thirty (30) days of such notice, then PHC at its option may elect to
pursue such claim or defense at its cost in the name of Patriot or PCC. Any
contest assumed by PHC pursuant to this provision shall be conducted by
attorneys employed or retained by PHC (subject to the right of Patriot and/or
PCC to participate in such prosecution or defense at Patriot’s or PCC’s cost)
and PHC may settle or compromise the claim or defense without the consent of
Patriot and/or PCC, so long as such settlement or compromise does not include
any payment or other obligation of Patriot, PCC or their respective controlled
affiliates. PHC, Patriot and PCC shall use their commercially reasonable efforts
to cooperate with each other in the continued prosecution or defense of any such
claim, including the provision of witnesses and production of documents.
     Section 6. Maintenance of Books and Records; Inspection. Patriot shall, at
all times during the continuance of this Agreement, maintain full and complete
books of account and other records with respect to all activities under this
Agreement including, but not limited to, records of all payments made in
connection with, or as a result of, such activities and all contracts entered
and evaluations performed with respect to payment of Salaried Employee
Liabilities. PHC shall, at all times during the continuance of this Agreement,
have the right to inspect, copy, and/or audit all account books and other
records with respect to this Agreement at Patriot’s offices and during regular
business hours; provided that (i) PHC is not entitled to inspect such books and
records more than once every six months, (ii) PHC shall provide at least
forty-eight (48) hours advance notification, including reasonable detail of the
materials to be reviewed, and (iii) no such inspection or audit shall
unreasonably interfere with the normal and regular conduct of Patriot’s
business.
     Section 7. PEC Guarantee. PEC hereby irrevocably and unconditionally
guarantees the prompt and full payment by PHC of all amounts owed by it under
this Agreement, subject to its right of setoff set forth in the Separation
Agreement, Plan of Reorganization and Distribution, dated as of October 22, 2007
(the “Separation Agreement”) by and between PEC and Patriot. Such guaranty shall
be a guaranty of payment and not merely of collection, and shall not be
conditioned or contingent upon the pursuit of any remedies against PHC. The
liability of PEC under this guaranty shall, to the fullest extent permitted
under applicable law, be absolute, unconditional and irrevocable. PEC hereby
waives any and all notice of the creation, renewal, extension or accrual of any
of the guaranteed obligations and notice of or proof of reliance by Patriot or
PCC upon this guaranty or acceptance of this guaranty. The guaranteed
obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this guaranty. When pursuing its rights
and remedies hereunder against PEC, neither Patriot nor PCC shall be under any
obligation to pursue such rights and remedies it may have against PHC or any
right of offset with respect thereto, and any failure by Patriot or PCC to
pursue such other rights or remedies or to collect any payments from PHC or to
realize upon or to exercise any such right of offset shall not relieve PEC of
any liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of Patriot or PCC. PEC
irrevocably waives acceptance hereof, presentment, demand, protest, promptness,
diligence, obligation to protect, secure or perfect any security interest and
any notice. Neither Patriot nor PCC shall be obligated to file any claim
relating to any guaranteed obligation in the event that PHC becomes subject to a
bankruptcy, reorganization or similar proceeding, and the failure of Patriot or
PCC to so file shall not affect PEC’s obligations hereunder. In the event that
any payment to Patriot or PCC in respect of any guaranteed

3



--------------------------------------------------------------------------------



 



obligation is rescinded or must otherwise be returned for any reason whatsoever,
PEC shall remain liable hereunder with respect to the guaranteed obligation as
if such payment had not been made, and the guaranty shall be reinstated and
shall continue even if otherwise terminated.
     Section 8. Indemnification. PHC agrees that it shall indemnify, defend and
hold harmless each of Patriot, PCC and their respective affiliates and the
successors, assigns, employees, officers, directors and agents of each, from and
against any claims, actions or causes of action, damages, penalties, fines,
assessments, attorney fees or other costs or expenses principally resulting from
the failure of PHC to timely pay and discharge the Salaried Employee
Liabilities.
     Section 9. Resolution of Disputes. Any party or parties to a dispute or
disagreement under this Agreement (“Covered Dispute”) may give the other parties
to the Covered Dispute written notice of the Covered Dispute initiating the
provisions hereunder. Within ten days after delivery of the notice of a Covered
Dispute, the receiving parties shall submit to the other a written response. The
notice and the response shall include a statement of each party’s respective
position and a summary of arguments supporting that position and the name and
title of the executive who will represent the claimants and of any other
individual who will accompany such executive in resolving the Covered Dispute.
Within twenty (20) days after delivery of the first notice, such executives
shall meet at a mutually acceptable time and place, and thereafter as often as
they reasonably deem necessary, and shall negotiate in good faith to attempt to
resolve the Covered Dispute. All reasonable requests for information made by one
party to the other will be honored. If the Covered Dispute has not been resolved
by negotiation within thirty (30) days of the first notice of the Covered
Dispute, the parties to the Covered Dispute may, by their mutual consent, submit
the Covered Dispute to arbitration in St. Louis, Missouri. Arbitration of any
Covered Dispute shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association in effect on the date of the first
notice of the Covered Dispute. Any decision of the arbitrator (or arbitrators)
agreed upon or appointed and acting pursuant to this Section 9 shall be final
and binding upon the parties and judgment may be entered thereon, upon the
application of any of the parties, by any court of competent jurisdiction. The
arbitrator may also award reasonable attorney’s fees and the costs of the
arbitration to the prevailing party. This Section 9 shall not preclude any of
the parties from seeking a temporary restraining order, preliminary injunction
or other temporary injunctive relief necessary to enforce this Section 9 or
protect rights under this Agreement. If the parties do not mutually agree to
arbitrate the Covered Dispute, the Covered Dispute shall be resolved pursuant to
Section 15.08 of the Separation Agreement.
     Section 10. Waiver. The failure of any party to comply with any of its
obligations or agreements or to fulfill any conditions contained in this
Agreement may be excused only by a written waiver from the other parties.
Failure by any party to exercise, or delay by any party in exercising, any right
under this Agreement shall not operate as a waiver thereof, nor shall any single
or partial exercise of any right hereunder by a party preclude any other or
future exercise of that right or any other right hereunder by such party.
     Section 11. Notices. All notices, requests or other communications required
or permitted hereunder shall be given in writing by hand delivery, registered
mail, certified mail or overnight courier, return receipt requested, postage
prepaid, to the party to receive the same at its respective address set forth
below, or at such other address as may from time to time be

4



--------------------------------------------------------------------------------



 



designated by such party to the others in accordance with this Section 11.
If to Patriot, to:
Joseph W. Bean
Senior Vice President, General Counsel and Corporate Secretary
Patriot Coal Corporation
12312 Olive Boulevard, Suite 400
St. Louis, MO 63141
Fax:
If to PCC, to:
Joseph W. Bean
Senior Vice President, General Counsel and Corporate Secretary
Patriot Coal Corporation
12312 Olive Boulevard, Suite 400
St. Louis, MO 63141
Fax:
If to PHC, to:
Alexander Schoch, Esq.
Executive Vice President Law and Chief Legal Officer
Peabody Holding Company, LLC
701 Market Street
St. Louis, MO 63101
Fax: 314-342-3419
All such notices and communications hereunder shall be deemed given when
received, as evidenced by the acknowledgment of receipt issued with respect
thereto by the applicable postal authorities or the signed acknowledgment of
receipt of the person to whom such notice or communication shall have been
addressed or his or her authorized representative.
     Section 12. No Third-Party Beneficiaries. Neither this Agreement nor any
provision of it shall create any right in favor of or impose any obligation upon
any person or entity other than the parties hereto and their respective
successors and permitted assigns. Without limiting the generality of the
foregoing, this Agreement is not intended to, and does not, create any rights,
third party or otherwise, on behalf of any retiree or dependent, or any other
person or individual. No third party shall be entitled to any subrogation rights
with respect to any obligation of any party under this Agreement.
     Section 13. Captions and Paragraph Headings. Captions and paragraph
headings are used hereinafter for convenience only and are not a part of this
Agreement and shall not be used in construing it.

5



--------------------------------------------------------------------------------



 



     Section 14. Entire Agreement. The making, execution and delivery of this
Agreement by the parties has been induced by no representations, statements,
warranties or agreements other than those herein expressed. Notwithstanding any
provisions in any other agreement, this Agreement, together with the Separation
Agreement and the other agreements contemplated thereby, including without
limitation the Administrative Services Agreement, dated as of October 22, 2007,
by and between PHC and Patriot, embodies the entire understanding of the parties
and their respective subsidiaries and affiliates relating to the matters set
forth herein. This Agreement may be modified only by a written instrument
executed by the parties. The parties make no representation or warranties with
respect to the subject matter of this Agreement not expressly set forth in this
Agreement. This Agreement supersedes and terminates all other discussions,
negotiations, understandings, arrangements and agreements between or among PHC
and Patriot, or any respective affiliated companies, entities or persons
relating to the subject matter hereof.
     Section 15. Assignability. Neither of the parties hereto may assign this
Agreement without the prior written consent of the other parties, which consent
will not be unreasonably withheld or delayed. Any impermissible attempted
assignment of this Agreement without such prior written consent shall be void,
and the party assigning or attempting to assign this Agreement shall remain
bound by and obligated by this Agreement as if no assignment or attempted
assignment had occurred.
     Section 16. Successors and Assigns. This Agreement and the provisions
hereof shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto.
     Section 17. Severability. In the event one or more of the provisions of
this Agreement shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision was not a part of this Agreement.
     Section 18. Counterparts. This Agreement may be executed in any number of
duplicate counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.
     Section 19. Governing Law. The parties hereto have agreed that the
validity, construction, operation and effect of any and all of the terms and
provisions of this Agreement shall be determined and enforced in accordance with
the laws and regulations of the State of Delaware, without giving effect to
principles of conflicts of law thereunder.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Salaried Employee
Liabilities Assumption Agreement to be duly executed by one of their respective
officers duly authorized and directed as of the date first written above.

                      PEABODY HOLDING COMPANY, LLC       PATRIOT COAL
CORPORATION    
 
                   
By:
  /s/ Richard A. Navarre
 
      By:   /s/ Richard M. Whiting
 
   
 
  Name: Richard A. Navarre           Name: Richard M. Whiting    
 
  Title: Executive Vice President           Title: President & Chief Financial
Officer    
 
                    Solely for purposes of Section 7 hereof:       PEABODY COAL
COMPANY LLC     PEABODY ENERGY CORPORATION                
 
                   
By:
  /s/ Richard A. Navarre
 
      By:   /s/ Mark N. Schroeder
 
   
 
  Name: Richard A. Navarre           Name: Mark N. Schroeder    
 
  Title: Executive Vice President           Title: Vice President & Treasurer  
 

7